UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8625 READING INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 95-3885184 (IRS Employer Identification No.) 6100 Center Drive, Suite 900 Los Angeles,CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 235-2240 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 8, 2012, there were 21,571,953 shares of Class A Nonvoting Common Stock, $0.01 par value per share and 1,495,490 shares of Class B Voting Common Stock, $0.01 par value per share outstanding. READING INTERNATIONAL, INC.AND SUBSIDIARIES TABLE OF CONTENTS Page PART I – Financial Information 2 Item 1 – Financial Statements 2 Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 – Quantitative and Qualitative Disclosure about Market Risk 46 Item 4 – Controls and Procedures 48 PART II – Other Information 49 Item 1 - Legal Proceedings 49 Item 1A – Risk Factors 49 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3 - Defaults upon Senior Securities 49 Item 5 - Other Information 49 Item 6 - Exhibits 49 SIGNATURES 50 -1- PART 1 - Financial Information Item 1 - Financial Statements Reading International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (U.S. dollars in thousands) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Time deposits Receivables Inventory Investment in marketable securities 49 Restricted cash Deferred tax asset Prepaid and other current assets Assets held for sale Total current assets Property held for and under development Property & equipment, net Investment in unconsolidated joint ventures and entities Investment in Reading International Trust I Goodwill Intangible assets, net Deferred tax asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Film rent payable Notes payable – current portion Taxes payable Deferred current revenue Other current liabilities Total current liabilities Notes payable – long-term portion Notes payable to related party – long-term portion Subordinated debt Noncurrent tax liabilities Other liabilities Total liabilities Commitments and contingencies (Note 13) Stockholders’ equity: Class A non-voting common stock, par value $0.01, 100,000,000 shares authorized, 31,936,123 issued and 21,571,953 outstanding at June 30, 2012 and 31,675,518 issued and 21,311,348 outstanding at December 31, 2011 Class B voting common stock, par value $0.01, 20,000,000 shares authorized and 1,495,490 issued and outstanding at June 30, 2012 and at December 31, 2011 15 15 Nonvoting preferred stock, par value $0.01, 12,000 shares authorized and no issued or outstanding shares at June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Treasury shares ) ) Accumulated other comprehensive income Total Reading International, Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. -2- Table of Contents Reading International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (U.S. dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Operating revenue Cinema $ Real estate Total operating revenue Operating expense Cinema Real estate Depreciation and amortization General and administrative Total operating expense Operating income Interest income Interest expense ) Net loss on sale of assets (2
